IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-18-00300-CR

JOE SEBASTIAN THOMAS,
                                                             Appellant
v.

THE STATE OF TEXAS,
                                                             Appellee


                               From the County Court
                               Navarro County, Texas
                                Trial Court No. 74390


                           MEMORANDUM OPINION

       Joe Sebastian Thomas pled guilty to the offense of Assault/Bodily Injury/Family

Violence. Because the trial court's certificate of right of appeal that Thomas signed

indicates Thomas has no right to appeal and has waived his right to appeal, this appeal

must be dismissed. See TEX. R. APP. P. 25.2(d) ("The appeal must be dismissed if a

certification that shows the defendant has the right of appeal has not been made part of

the record under these rules."); Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006)
(plea bargain); Monreal v. State, 99 S.W.3d 615, 622 (Tex. Crim. App. 2003) (waiver of

appeal).

       Notwithstanding that this appeal must be dismissed, Thomas may file a motion

for rehearing with this Court within 15 days after this opinion and judgment are rendered

if Thomas believes this opinion and judgment are erroneously based on inaccurate

information or documents. See TEX. R. APP. P. 49.1. Moreover, if Thomas desires to have

the opinion and judgment of this Court reviewed by filing a petition for discretionary

review, that petition must be filed with the Court of Criminal Appeals within 30 days

after either the day this Court's judgment is rendered or the day the last timely motion

for rehearing is overruled by this Court. See TEX. R. APP. P. 68.2(a).

       Accordingly, this appeal is dismissed.



                                          TOM GRAY
                                          Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed September 26, 2018
Do not publish
[CR25]




Thomas v. State                                                                    Page 2